DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Port et al. (US 2010/0310198 henceforth Port).
Regarding claim 1, Port discloses a material dispensing system comprising: a container  having an inside (bag WB, fig. 14) and a front panel (face 42), the front panel having a top portion (upper angled portion comprising hanging means 52) and a bottom portion (rectangular portion of face 42); the front panel having a handle proximal the top portion of the front panel (seal trim area 51, fig. 14); the front panel having at least one mating aperture therein, wherein the at least one mating aperture does not provide access to the inside of the container (hanging means 52, para. 0057 discloses at least one hole); a bottom panel connected to the bottom portion of the front panel (face 43, fig. 13); the bottom panel having an aperture therein (opening covered by perforated flap, para. 0052, fig. 14); and, a pull tab selectively connected to the bottom panel such that while connected to the bottom panel the pull tab covers the aperture in the bottom panel (perforated flap with resealable tape 50).
Regarding claim 4, Port discloses wherein the front panel and the bottom panel are formed from a same material (packaging film 18 forms both the front panel and the bottom panel, para. 0043).
Regarding claim 6, Port discloses wherein the front panel and the bottom panel are different parts of a same panel (front panel and bottom panel 43 are separated by a crease and considered a different part of front panel 42, fig. 14).
Regarding claim 8, Port discloses wherein the multiple panels are formed as a plurality of folds in a single panel (para. 043, film 18 runs onto the top surface 22 and is folded around the side faces 23, 24 and thus wrapped around the supply tunnel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Port  in view of Sawyer, Jr.  (US 5617974 henceforth Sawyer).
Regarding claim 5, Port teaches the invention substantially as claimed but fails to teach wherein the front panel and the bottom panel are formed from different materials, the material forming the front panel being stiffer than the material forming the bottom panel. However, Sawyer teaches a container formed of various types of materials (col. 3, ll.20-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Port’s container with various types of materials as taught by Sawyer to accommodate different types of products.
Allowable Subject Matter
Claims 9-21 are allowed.
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 10 and 11, with respect to the rejection(s) of claim(s) 1-8 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Port et al. (US 2010/0310198 henceforth Port) as disclosed in the above office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647